 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID MORDECAI,                                    No. 2:18-cv-00007 MCE AC PS
12                          Plaintiff,
13            v.                                         ORDER
14    SAN JOAQUIN COUNTY
      BEHAVIORAL HEALTH SERVICES,
15
                            Defendant.
16

17

18          Plaintiff is proceeding in this case in pro per. The proceeding has accordingly been

19   referred to the magistrate judge by E.D. Cal. R. (“Local Rule”) 302(c)(21). On December 28,

20   2019, defendant filed a motion to dismiss. ECF No. 18. On January 10, 2019, plaintiff filed a

21   letter which states he misplaced defendants’ motion to dismiss and required more time to file a

22   more substantive opposition. ECF No. 22 at 1. Finding good cause, the undersigned will order

23   the Clerk of Court to re-serve defendant’s motion (ECF No. 18) on plaintiff and grant plaintiff

24   additional time to respond. Noting that plaintiff resides out of state, the court will also vacate the

25   hearing on this matter and take the motion under submission on the papers.

26          For good cause shown, IT IS HEREBY ORDERED that:

27          1. The Clerk of Court shall re-serve defendant’s motion to dismiss (ECF No. 18) on the

28                 plaintiff;
 1         2. Plaintiff shall file an opposition or notice of non-opposition to the motion by March
 2            13, 2019. Failure to file an opposition will be deemed a statement of non-opposition.
 3            Defendant’s reply will be due March 20, 2019;
 4         3. The hearing currently set for February 20, 2019 is hereby VACATED and this motion
 5            will be heard on the papers; and
 6         4. The initial scheduling conference set in this case set for May 22, 2019 is VACATED
 7            to be re-set as necessary.
 8   DATED: February 11, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
